Exhibit 10.3

 

EXECUTION VERSION

 

CALL OPTION AGREEMENT

 

This Call Option Agreement (this “Agreement”), is made and entered as of
June 17, 2015, by and between Eagle US 2 LLC, a Delaware limited liability
company (“Axiall”), and Lotte Chemical USA Corporation, a Delaware corporation
(“Lotte”).

 

RECITALS

 

WHEREAS, Axiall and Lotte are Members of LACC, LLC, a Delaware limited liability
company (the “Company”) pursuant to that certain Amended and Restated Limited
Liability Company Agreement of the Company, dated as of June 17, 2015 (as
amended from time to time, the “LLC Agreement”);

 

WHEREAS, Axiall entered into a Contribution and Subscription Agreement, on the
date hereof with the Company (“Axiall Contribution Agreement”);

 

WHEREAS, Lotte entered into a Contribution and Subscription Agreement, on the
date hereof with the Company (“Lotte Contribution Agreement”); and

 

WHEREAS, Axiall desires to have the right to purchase a portion of Lotte’s
Interests (as defined in the LLC Agreement) in the Company held by Lotte, and
Lotte desires to grant such right to Axiall, pursuant to the terms and
conditions set forth herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.             Grant of Call Option.

 

(a)           Right to Purchase. Lotte hereby grants to Axiall the irrevocable
right, but not the obligation, (“Call Right”) to purchase from Lotte (or its
affiliates) from time to time (but no more than once per calendar year) at the
Call Purchase Price (as defined in Section 2 of this Agreement) additional
Interests in whole or in part that, when taken together with Interests owned by
Axiall prior to the exercise of a Call Right, result in Axiall holding Interests
having up to a fifty percent (50%) Percentage Interest in the Company as of such
time (“Incremental Interests”). This Agreement terminates on the three (3) year
anniversary of Substantial Completion (the “Call Termination Date”); provided,
however, that this Call Right shall survive through the Call Termination Date to
the Closing Date as long as a properly delivered Call Exercise Notice has been
delivered prior to the Call Termination Date.  Lotte will at all times during
the term of this Agreement own Interests sufficient to satisfy the obligations
under this Agreement.   The foregoing reference to “Interests owned by Axiall”
shall be deemed to also include any Percentage Interest previously transferred
as of such time to Axiall’s Permitted Transferees and together with any
incremental Percentage Interest of Lotte previously acquired from Axiall due to
the exercise by Lotte of rights under the LLC Agreement

 

--------------------------------------------------------------------------------


 

with respect to a default by Axiall (other than Dilutive Contributions for any
Shortfall Amount, which are not a default by Axiall).

 

(i)            Notwithstanding the foregoing, Axiall may not exercise the Call
Right unless it has satisfied all of its funding obligations then due under the
Axiall Contribution Agreement prior to the date of exercise of the Call Right to
purchase Incremental Interests.

 

(b)           Procedures.

 

(i)            From time to time (but no more than once per calendar year), if
Axiall desires to purchase Incremental Interests pursuant to Section (a), Axiall
shall deliver to Lotte a written notice (the “Call Exercise Notice”) at any time
on or prior to the Call Termination Date, further to which Axiall and Lotte
shall buy and sell the Incremental Interests that are the subject of the Call
Exercise Notice at the closing in accordance with this Section 1(b).

 

(ii)           At each closing, each of Axiall and Lotte shall provide customary
representations and warranties to each other including, without limitation, that
(A) as to Lotte, it has full right, title and interest in and to the Incremental
Interests that are the subject of the relevant Call Exercise Notice, (B) as to
each party, it has all the necessary power and authority and has taken all
necessary action to buy and sell (as applicable) such Incremental Interests as
contemplated by this Section 1, and (C) as to Lotte, such Incremental Interests
are free and clear of any and all Liens other than those arising under the LLC
Agreement.  At the closing of any sale and purchase pursuant to this Section 1,
Lotte shall (subject to the last sentence of Section 2(a)) (transfer the
Incremental Interests that are the subject of relevant Call Exercise Notice to
Axiall, free and clear of any Liens, by delivery of a transfer instrument with
respect to such Incremental Interests, which shall be in a form acceptable to
Axiall acting reasonably, against receipt of the Call Purchase Price from Axiall
by wire transfer of immediately available funds.

 

(iii)          The closing of any sale of Incremental Interests pursuant to this
Section 1 shall take place no later than ninety (90) days following receipt by
Lotte of a Call Exercise Notice. Axiall shall give Lotte at least ten
(10) Business Days’ written notice of the date of closing with respect to each
exercise of a Call Right (the “Closing Date”).

 

(c)           Cooperation. Lotte shall take all actions as may be reasonably
necessary to consummate the sale contemplated by this Agreement, including,
without limitation, entering into agreements and delivering certificates and
instruments and consents as may be deemed necessary or appropriate by Axiall
acting reasonably or otherwise required under the LLC Agreement.

 

(d)           Certain Tax Matters. In connection with any purchase and sale of
the Incremental Interests, Axiall and Lotte shall cause the Company (i) to duly
and timely make an election under Section 754 of the Internal Revenue Code of
1986, as amended (the “Code”) and the Treasury regulations thereunder (and any
correlative election under

 

2

--------------------------------------------------------------------------------


 

applicable state and local laws), (ii) to allocate any Code section 743 basis
adjustment (and any correlative adjustment under applicable state and local
laws) in accordance with Code section 755 and the Treasury regulations
thereunder (and any correlative provisions under applicable state and local
laws), using such values as approved by Axiall, and (iii) to account for the
varying interests of Axiall and Lotte in accordance with Code section 706(d) and
the Treasury regulations thereunder (and any correlative provisions under
applicable state and local laws) using such method and convention as approved by
Axiall acting reasonably.

 

2.             Call Purchase Price.

 

(a)           In the event Axiall exercises a Call Right hereunder, the purchase
price per each one percent (1%) of Incremental Interest being purchased (the
“Call Purchase Price”) shall be equal to, payable in cash with respect to the
total Incremental Interest being purchased (the “Total Amount”): (a) the sum of
the (i) aggregate amount of any Dilutive Contributions for any Shortfall Amount
and Lotte Step-Up Development Capital Contributions (each as defined in the
Lotte Contribution Agreement) funded by Lotte to the Company as of date of the
applicable Call Exercise Notice and the aggregate amount of Additional Capital
Contributions (other than Development Capital Contributions) that have been made
by Lotte corresponding to the Incremental Interests as of date of the applicable
Call Exercise Notice (the “Principal Amount”) (excluding the Principal Amount of
any prior purchases of Incremental Interests and applied in the order in which
such amount was funded), and (ii) Accrued Interest; divided by, (b) (using a
whole number) the difference between fifty percent (50%) and the Percentage
Interests held by Axiall immediately prior to the date of the Call Exercise
Notice. If any Additional Capital Contributions are made between the date of the
applicable Call Exercise Notice and the Closing Date, the Incremental Interest
being purchased shall be reduced for the purposes of the transfer on the Closing
Date (but without affecting the Total Amount already determined to be payable
under this Section 2(a) with respect to the exercise of the Call Right) such
that the Incremental Interest transferred on the Closing Date shall be such as
would result in same Total Amount being payable if such Capital Contributions
had been made prior to the date of the applicable Call Exercise Notice.

 

(b)           For purposes of this Agreement, “Accrued Interest” shall mean
interest accruing at a rate of five percent (5%) per annum, compounded annually,
on the sum of (x) the Principal Amount from the date of funding of each Dilutive
Contribution and Lotte Step-Up Development Capital Contributions and Additional
Capital Contributions constituting such Principal Amount until the Closing Date
and (y) the actual fees, expenses, and interest incurred by Lotte or its
Affiliate with respect to borrowing (or guaranteeing) such Principal Amount, in
an amount of such Principal Amount (the “Cost of Capital”). In addition, in no
event shall the Cost of Capital with respect to the Principal Amount be greater
than the Cost of Capital applicable to Lotte’s or its Affiliates’ comparable
borrowings, and Lotte shall take commercially reasonable steps to minimize the
Cost of Capital consistent with any other comparable borrowings Lotte may incur
solely with respect to Lotte. Upon prior written notice, Axiall shall have the
right to reasonably audit and inspect Lotte’s documents and records in
connection with

 

3

--------------------------------------------------------------------------------


 

determining the Cost of Capital, and Lotte shall cooperate in good faith with
such audit and inspection.

 

(c)           The foregoing reference to “Percentage Interest held by Axiall” in
Section 2(a) shall be deemed to also include any Percentage Interest transferred
at that time to Axiall’s Permitted Transferees and together with any incremental
Percentage Interest of Lotte acquired due to the exercise by Lotte of rights
under the LLC Agreement with respect to a default by Axiall (other than Dilutive
Contributions for any Shortfall Amount, which are not a default by Axiall).

 

3.             Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the [third] day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the addresses of the parties set forth in the LLC Agreement (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 3).

 

4.             Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.

 

5.             Successor and Assigns; Transfers. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. However, neither this Agreement nor any of the
rights of the parties hereunder may otherwise be transferred or assigned by any
party hereto, except that Axiall may assign its rights hereunder to a Permitted
Transferee of Axiall. Any attempted transfer or assignment in violation of this
Section 5 shall be void. Without limiting the transfer restrictions set forth in
the LLC Agreement, for so long as Axiall is entitled to purchase the Incremental
Interests under this Agreement, Lotte shall not Transfer any of its Interests to
a Permitted Transferee or any other Person which would cause it to be in breach
of its obligation under Section 1(a) to own Interests sufficient to satisfy its
obligations under this Agreement unless such Permitted Transfer or Person
executes and delivers to Axiall a joinder agreeing to be bound by this
Agreement, in a form acceptable to Axiall.

 

6.             No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.

 

4

--------------------------------------------------------------------------------


 

7.             Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

8.             Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

9.             Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

10.          Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of Delaware. Any legal suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may only be instituted in
the federal courts of the United States of America located in the State of
Delaware or the Courts of Chancery of the State of Delaware (or, if such court
lacks subject matter jurisdiction, in the Superior Court of the State of
Delaware), so long as one of such courts shall have subject-matter jurisdiction
over such suit, action or proceeding, and that any case of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of Delaware.  Each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum..

 

11.          Waiver of Jury Trial. Each party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each party to this Agreement

 

5

--------------------------------------------------------------------------------


 

certifies and acknowledges that (a) no representative of any other party has
represented, expressly or otherwise, that such other party would not seek to
enforce the foregoing waiver in the event of a legal action; (b) such party has
considered the implications of this waiver; (c) such party makes this waiver
voluntarily; and (d) such party has been induced to enter into this Agreement
by, among other things, the mutual waivers and certifications in this
Section 11.

 

12.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall together be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

13.          Certain Defined Terms.  Capitalized terms used in this Agreement
but not defined herein shall have the meanings set forth in the LLC Agreement.

 

14.          No Strict Construction. The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Call Option Agreement
effective on the date first written above.

 

 

EAGLE US 2 LLC

 

 

 

By:

/s/ Timothy Mann, Jr.

 

Name: Timothy Mann, Jr. 

 

Title:   Secretary

 

 

 

LOTTE CHEMICAL USA CORPORATION

 

 

 

By:

/s/ Soo Young Huh

 

Name: Soo Young Huh 

 

Title:   CEO

 

[Signature Page to Call Option Agreement]

 

--------------------------------------------------------------------------------